DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/21/2022 has been entered.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-6, 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Kontiola (U.S. Pat. No. 6093147) (hereinafter Kontiola ‘147) in view of Kontiola (U.S. Pub. 20050137474) (hereinafter Kontiola ‘474) and Coan (U.S. Pat. No. 5165409).
Regarding claim 1, Kontiola ‘147 discloses:
An apparatus for measuring intraocular pressure (abstract), comprising: a tubular probe base (the apparatus depicted in figure 1 and encompassing probe components 11 and 12) having a front end configured to be oriented towards a surface of an eye, and a rear end (See figure 1; wherein the front end of the apparatus is oriented towards the eye), a probe (probe 11/12) having a front end contactable with the surface of the eye to derive an intraocular pressure in the eye from variations in a velocity of the probe (see figure 1, abstract, column 3, lines 39-48, and column 4, lines 21-30 disclose wherein the device determines the intraocular pressure of the eye from the velocity of the probe), the probe being inside the tubular probe base (see figure 1), and the probe being partly of magnetic material (figure 1 and column 2, lines 62-67 and column 3, lines 1-5 disclose wherein the probe portion 12 is a magnetized component), a magnetic circuit (non-permanently magnetized counter piece 10) for holding the probe inside the tubular probe base (column 2, lines 62-67 and column 3, lines 1-5 disclose wherein the magnetized component 12 of the probe is initially attracted to the counter piece 10 for holding the probe in place), and a magnetic coil (coil 2) for releasing the probe for a velocity measurement (column 2, lines 62-67 and column 3, lines 1-15 disclose wherein electrical connections control the current at coil 2 for creating a repelling magnetic force so as to control the releasing the probe for driving the impulse of the probe), wherein the magnetic circuit is located rearward of the probe base and is configured to hold the probe inside the tubular probe base absent power being delivered to the apparatus (column 2, lines 62-67 and column 3, lines 1-15 disclose wherein the magnetized component 12 of the probe is initially attracted to the counter piece 10 for holding the probe in place prior to power being delivered from the electrical connections to the coil 2 and creating a repelling force and figure 1 shows wherein the counter piece 10 is located rearward of the probe base).
Yet Kontiola ‘147 fails to disclose:
an induction coil for giving the probe a specific velocity.
However, in the same field of intraocular pressure measuring devices, Kontiola ‘474 discloses:
an induction coil (coil 101) for giving the probe a specific velocity (claim 9 discloses wherein a coil gives the probe a specific velocity and paragraphs 0023 and 0025 disclose wherein the coil 101 induces or causes the movement).
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified Kontiola ‘147 to incorporate an induction coil for giving the probe a specific velocity, as taught by Kontiola ‘474, as a means for invoking a standard discharge or release and catch of the probe in order to allow for more precise intraocular pressure measurement. 
Yet the combination does not disclose:
wherein the magnetic circuit is a permanent magnet.
However, in the same field of devices for measuring intraocular pressure, Coan discloses:
wherein the magnetic circuit is a permanent magnet (Figures 2-3 and column 9, lines 8-40 disclose wherein there is a permanent magnet 31 located rearward of the probe or shaft member 9).
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combination to incorporate wherein the magnetic circuit is a permanent magnet, as taught by Coan, as a simple substitution for the non-permanent magnet of Kontiola ‘147 to achieve the predictable result of having resulting magnetic forces associated between the shaft or probe and the probe base and in order to create a constant acting magnetic force that is not altered so as to ensure a consistent interaction between the probe or shaft and the base.
Regarding claim 2, Kontiola ‘147 in view of Kontiola ‘474 and Coan discloses the apparatus of claim 1, Kontiola ‘147 further discloses:
wherein the magnetic coil is located at the rear end of the probe base (figure 1 shows wherein the magnetic coil 2 stretches to the rear end of the apparatus probe base).
In the alternative that Kontiola ‘147 does not disclose the limitation, Kontiola ‘474, in the same field of intraocular pressure measuring devices, discloses:
wherein the magnetic coil is located at the rear end of the probe base (fig. 3; magnetic coil 102 is located at the rear end of the probe base).
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified Kontiola ‘147 to incorporate wherein the magnetic coil is located at the rear end of the probe base, as taught by Kontiola ‘474, as a simple substitution for the magnetic coil location of Kontiola ‘147, to achieve the predictable result of inducing a current for driving the probe. 
Regarding claim 3, Kontiola ‘147 in view of Kontiola ‘474 and Coan discloses the apparatus of claim 1, Kontiola ‘147 further discloses:
an apparatus wherein the magnetic coil is located at the rear end of the probe base (figure 1 shows wherein the magnetic coil 2 runs to the rear end of the apparatus probe base), the apparatus further comprising a frame pipe, the probe base being disposed within the frame pipe, the magnetic circuit being fixed relative to the frame pipe (figure 1 shows wherein the outermost wall of the device is the frame pipe and inside are the probe and the fixed magnetic circuit (non-permanently magnetized counter piece 10)).
In the alternative that Kontiola ‘147 does not disclose the limitation, Kontiola ‘474, in the same field of intraocular pressure measuring devices, discloses:
an apparatus wherein the magnetic coil is located at the rear end of the probe base (fig. 3; magnetic coil 102 is located at the rear end of the probe base), the apparatus further comprising a frame pipe, the probe base being disposed within the frame pipe, the magnetic circuit being fixed relative to the frame pipe (fig. 3; the outermost wall of the device is the frame pipe and inside are the probe and the fixed magnetic circuit).
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified Kontiola ‘147 to incorporate an apparatus wherein the magnetic coil is located at the rear end of the probe base, the apparatus further comprising a frame pipe, the probe base being disposed within the frame pipe, the magnetic circuit being fixed relative to the frame pipe, as taught by Kontiola ‘474, as a simple substitution for the structure of Kontiola ‘147, to achieve the predictable result of driving the probe for intraocular pressure measurement. 
Regarding claim 4, Kontiola ‘147 in view of Kontiola ‘474 and Coan discloses the apparatus of claim 1, Kontiola ‘147 further discloses:
discloses an apparatus wherein the magnetic circuit and the magnetic coil are integrated (Figure 1 shows wherein the magnetic coil 2 and the non-permanently magnetized counter piece 10 (magnetic circuit) are integrated at the end of the probe base),
Yet Kontiola ‘147 does not disclose:
whereby the magnetic coil is wound around the magnetic circuit.
However, in the same field of intraocular pressure measuring devices, Kontiola ‘474 discloses:
whereby the magnetic coil is wound around the magnetic circuit (figure 3 shows magnetic transducer coils 101 and 102 are wrapped around the magnet 32).
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combination to incorporate whereby the magnetic coil is wound around the magnetic circuit, as taught by Kontiola ‘474, as a means for inducing magnetic current in the magnet. 
Regarding claim 5, Kontiola ‘147 in view of Kontiola ‘474 and Coan discloses the apparatus of claim 1, yet Kontiola ‘147 does not disclose:
an apparatus wherein the induction coil is configured to operate, when power is switched on in the apparatus, as a retainer for holding the probe in place.
However, in the same field of intraocular pressure measuring devices, Kontiola ‘474 discloses:
an apparatus wherein the induction coil is configured to operate, when power is switched on in the apparatus, as a retainer for holding the probe in place (paragraph 0027 discloses when the power is switched on the measuring coil 102 (induction coil) the probe is held stationary).
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combination to incorporate an apparatus wherein the induction coil is configured to operate, when power is switched on in the apparatus, as a retainer for holding the probe in place, as taught by Kontiola ‘474, in order to allow for greater control of the activation of the device and prevent accidental activation.
Regarding claim 6, Kontiola ‘147 in view of Kontiola ‘474 and Coan discloses the apparatus of claim 1, Kontiola ‘147 further discloses:
an apparatus wherein the apparatus is configured to correct measurement results in proportion to how much kinetic energy is lost or gained in an impact and rebound of the probe (claim 8 and column 4, lines 21-30 disclose wherein the rebound movements velocity (kinetic energy assessment) are measured and used to determine intraocular pressure and are recorded and processed to produce a display or result).  
Regarding claim 8, Kontiola ‘147 in view of Kontiola ‘474 and Coan discloses the apparatus of claim 1, Kontiola ‘147 further discloses:
an apparatus wherein the magnetic circuit is aligned with the probe and the probe base along a longitudinal axis defined centrally through each of the magnetic circuit, the probe, and the probe base (figure 1 shows wherein the counter piece 10 (magnetic circuit) is aligned with and along a longitudinal axis through the probe 11/12 and the base of the probe 11/12). 
Regarding claim 9, Kontiola ‘147 in view of Kontiola ‘474 and Coan discloses the apparatus of claim 1, Kontiola ‘147 further discloses:
a measuring coil (measurement component 7),  wherein the measuring coil is positioned in front of the magnetic circuit (Figure 1 and column 2, lines 40-53 disclose wherein the coil 2 in connection with the measurement component 7 is located in front of the counter piece 10 (magnetic circuit)).
Yet Kontiola ‘147 does not disclose:
Wherein the measuring coil is positioned rearward of the induction coil, and wherein the induction coil is configured to induce a voltage in the measuring coil.
However, in the same field of intraocular pressure measuring devices, Kontiola ‘474 discloses:
Wherein the measuring coil (coil 102) positioned rearward of the induction coil (coil 101) (figure 3 and paragraph 0019 disclose wherein the frontmost coil 101 provides the probe with the necessary velocity and is located forward to the rearmost coil 102 which provides the measurement functions), and wherein the induction coil is configured to induce a voltage in the measuring coil (paragraph 0028 discloses wherein the voltage fed to coil 101 (induction coil) induces the measurement coil 102 to begin measurement).
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combination to incorporate wherein the measuring coil is positioned in front of the magnetic circuit, as taught by Kontiola ‘474, in order to allow the device to measure the velocity and release of the probe moving forward so as to allow for more precise intraocular pressure measurement.
Regarding claim 10, Kontiola ‘147 in view of Kontiola ‘474 and Coan discloses the apparatus of claim 1, Kontiola ‘147 further discloses:
wherein the magnetic coil, upon receiving a current, is configured to cancel an effect of a magnetic field of the magnetic circuit to allow for movement of the probe (column 2, lines 62-67, column 3, lines 1-15 disclose wherein the non-permanently magnetized counter piece 10 initially holds the probe in a locked position until current is passed to the coils which creates a repelling force in the magnets and releases the probe from the locked position). 
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Kontiola ‘147 in view of Kontiola ‘474 and Coan, as applied to claim 3, and further in view of Kontiola (U.S. Pub. No. 2008/0103381) (hereinafter Kontiola ‘381).
Regarding claim 11, Kontiola ‘147 in view of Kontiola ‘474 and Coan discloses the apparatus of claim 3, yet Kontiola ‘147 does not disclose:
	wherein the magnetic coil is wrapped around the frame pipe.
However, in the same field of intraocular pressure measuring devices, Kontiola ‘381 discloses:
	wherein the magnetic coil is wrapped around the frame pipe (Figure 3 shows wherein the coil 60 is wrapped around the rearmost end of the pipe portion 105 (frame pipe) and paragraph 0047-0048 disclose wherein the coil 60 is magnetized).
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combination to incorporate wherein the magnetic coil is wrapped around the frame pipe, as taught by Kontiola ‘381, in order to allow for the controlled induction of movement at certain parts along the body of the pipe/frame portion.
Response to Amendment
Applicant amended claims 1 in the response filed 05/17/2022.
Applicant canceled claim 7 in the response filed 05/17/2022.
Response to Arguments
Applicant’s arguments and amendments, see pages 2-9 of the response, filed 05/17/2022, with respect to the rejection(s) of claim(s) 1-6 and 8-11 under 35 USC 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Coan which discloses a rearward magnet.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AVERY MITCHELL FOLEY whose telephone number is (571)272-8607. The examiner can normally be reached Mon - Thurs 7am - 5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Chen can be reached on 5712723672. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.M.F./Examiner, Art Unit 3791                                                                                                                                                                                                        
/ALLEN PORTER/Primary Examiner, Art Unit 3792